Citation Nr: 0821193	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-37 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for old traumatic injury 
with mature cataract and band keratophy, left.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim.

The veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in June 2006.  A transcript of the 
hearing is of record.  


FINDING OF FACT

On October 16, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to service connection for old traumatic injury 
with mature cataract and band keratophy, left.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to service connection for old 
traumatic injury with mature cataract and band keratophy, 
left, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

On October 16, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal involving 
entitlement to service connection for old traumatic injury 
with mature cataract and band keratophy, left.  More 
specifically, the veteran indicated that he wanted to 
"withdraw my claim for disability for a service connected 
cause."  See Statement from the veteran, dated October 13, 
2007.  The appellant has withdrawn his appeal concerning this 
claim.  As such, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The issue of entitlement to service connection for old 
traumatic injury with mature cataract and band keratophy, 
left, is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


